— In a claim to recover damages for the alleged negligence of the Attorney-General in the prosecution of a business fraud, the claimant appeals from an order of the Court of Claims (Margolis,. J.), dated October 6, 1987, which granted the defendant’s motion to dismiss the claim.
Ordered that the order is affirmed, without costs or disbursements.
Inasmuch as the claimant’s allegations against the defendant involve the exercise of discretion by the Attorney-General to which governmental immunity attaches (see, Tarter v State of New York, 68 NY2d 511; Tango v Tulevech, 61 NY2d 34; Rottkamp v Young, 21 AD2d 373, affd 15 NY2d 831; Matter of Covillion v Town of New Windsor, 123 AD2d 763; Brenner v County of Rockland, 67 AD2d 901, lv denied 47 NY2d 705), the Court of Claims properly dismissed the claim for lack of subject matter jurisdiction. Bracken, J. P., Weinstein, Rubin and Kooper, JJ., concur.